451 F.2d 1313
James W. SMITH, Appellee,v.CUSTOM TRANSPORT, INC., Appellant.
No. 71-1704.
United States Court of Appeals,Fourth Circuit.
Argued Dec. 6, 1971.Decided Dec. 14, 1971.

C. Hobson Goddin, Richmond, Va.  (Wicker, Goddin & Duling, Richmond, Va., on brief), for appellant.
William P. Hanson, Richmond, Va.  (Hanson & Hanson, Richmond, Va., on brief), for appellee.
Before BOREMAN, Senior Circuit Judge, and CRAVEN and FIELD, Circuit Judges.
PER CURIAM:


1
James W. Smith brought this diversity action against Custom Transport, Inc., seeking damages for personal injuries alleged to have been sustained by him in a motor vehicle collision on June 27, 1968.  The district court tried the case without a jury and entered judgment in favor of Smith against the defendant in the amount of $31,500, finding that the defendant's negligence was the proximate cause of the accident and that the plaintiff was not guilty of contributory negligence.


2
As found by the court the injuries to the plaintiff were: (1) aggravation of a preexisting neck condition and (2) aggravation of a preexisting degenerative arthritic condition.  The court further found "from the evidence, uncontradicted, that this plaintiff eventually will be required to submit to surgery for repair of a lumbar disc, as a result of the accident."


3
In fixing damages the court considered medical expenses incurred for treatments by medical doctors, therapists and osteopaths up to the time of trial; costs of hospitalization in connection with future spinal surgery and loss of wages as a consequence of such operation; and compensation for pain, suffering discomfort, inconvenience, and deformity "associated with this particular condition."1


4
On appeal, the defendant contends that the findings and conclusions of the court were not supported by substantial evidence and that the award of damages was excessive.


5
No citation of authority is needed as support for the well-established principle that the findings of a court sitting without a jury should not be disturbed if there is sufficient evidence to support them.  Upon review of the record and upon consideration of the briefs and oral arguments we are of the opinion that there was sufficient evidence to support the court's findings, conclusions, and the award of damages.


6
Affirmed.



1
 The court noted that plaintiff had been required up to the time of trial to wear a "sacral lumbar corset" to relieve, to some extent, his pain and suffering